Citation Nr: 0615075	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  02-18 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1948 to October 
1956.  He died in January 1993, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2002.  In August 2004, the Board remanded the appeal 
for additional development.

As noted in the prior remand, the appellant's contentions 
have raised the issue of entitlement to Dependency and 
Indemnity Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1151, based on additional disability claimed to 
have been incurred or aggravated as a result of VA medical 
treatment.  This issue is not inextricably intertwined with 
the claim for DIC based on service connection for the cause 
of the veteran's death, and evidence in the file indicates 
that the RO is separately developing this issue.


FINDINGS OF FACT

1.  Evidence received since the September 1993 RO decision 
denying service connection for the cause of the veteran's 
death is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

2.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die of a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2005).

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 
3500, 3501(a)(1), 3510 (West 2002); 38 C.F.R. § 3.807, 
21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence-Cause of Death

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).  

Entitlement to service connection for the cause of the 
veteran's death was denied by the RO in September 1993.  The 
appellant did not appeal that decision, and it is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2005).  
However, if new and material evidence is received with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.    

The appellant's request to reopen her claim was received in 
January 2002.  Under the applicable law, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of the veteran's death, service connection was in 
effect for bilateral pes valgus planus deformities, status 
post triple arthrodesis of the left foot, assigned a 30 
percent rating; and scar from a shrapnel wound to the left 
leg, and urethral verrucae, each assigned a noncompensable 
rating.  

Evidence of record at the time of the previous decision 
including the veteran's death certificate, which showed that 
he died in January 1993, at the age of 61 years.  The cause 
of death was reported to be complications of hypertension and 
diabetes mellitus.  

Also of record were service medical records, which did not 
show a diagnosis of hypertension or diabetes mellitus in 
service.  All reported urinalyses were negative for sugar.  
In December 1953, he was seen for "rapid heart," but blood 
pressure readings recorded on that occasion were 124/66 and 
116/74.  On the separation examination in October 1956, a 
blood pressure of 140/84 was recorded.  Although higher than 
any shown previously, the separation examination report did 
not show a diagnosis of hypertension, or note a hypertensive 
blood pressure reading.  See 38 C.F.R. § 4.104, Code 7101, 
Note 1 (2004) (For VA evaluation purposes, hypertension means 
that the diastolic blood pressure is predominantly 90 or 
greater).  On a VA examination in June 1957, his blood 
pressure was 120/80.

After that examination, there was no medical evidence of 
record dated prior to 1981.  The VA medical evidence, dated 
from 1981 to 1991, shows that during a VA hospitalization 
from March to April 1981, it was noted that the veteran had 
been diagnosed with diabetes mellitus in 1978 and 
hypertension in 1980 at a private hospital.  History reported 
in the later evidence supports this approximate time of 
diagnosis.  Both diagnoses were more than 20 years after 
service, and there was no medical evidence relating the onset 
of either condition to service.  Likewise, although the March 
to April 1981 hospitalization showed diabetes mellitus and 
the veteran's foot condition as the primary diagnoses, there 
was no indication of any causal relationship between the two, 
or any suggestion that the service-connected foot condition 
aggravated the non-service-connected diabetes mellitus.  See 
38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet.App. 439 
(1995) ("when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.")  

The evidence previously of record also included the veteran's 
contention, made in a claim in September 1991, that he had 
been treated for high blood pressure during service.  Based 
on this evidence, the RO denied the claim.

Evidence received since then consists of the appellant's 
statements that she feels that the veteran's death was 
contributed to by his treatment at a VA medical facility.  As 
noted in the INTRODUCTION, above, this is a separate issue 
from service connection for the cause of the veteran's death, 
and has been referred to the RO for initial development and 
consideration.  

There has been no new evidence presented pertaining 
specifically to the issue of service connection for the cause 
of the veteran's death.  As a result, there is no new 
evidence relating to an unestablished fact necessary to 
substantiate the claim, or raising a reasonable possibility 
of substantiating the claim.  Hence, the Board finds that new 
and material evidence has not been presented, and the 1993 RO 
decision remains final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  Until the appellant meets her threshold burden of 
submitting new and material evidence sufficient to reopen 
this claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



II.  Eligibility for Educational Assistance under 38 U.S.C. 
Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C. chapter 35 (see § 21.3020), the child, spouse or 
surviving spouse of a veteran will have basic eligibility if 
certain conditions are met, including, that a permanent total 
service-connected disability have been in existence at the 
date of the veteran's death, or that the veteran died as a 
result of a service-connected disability.  38 C.F.R. § 
3.807(a) (2005).  At the time of his death, service 
connection was in effect for bilateral pes valgus planus 
deformities, status post triple arthrodesis of the left foot, 
assigned a 30 percent rating; and scar from a shrapnel wound 
to the left leg, and urethral verrucae, each assigned a 
noncompensable rating.  Moreover, we have determined that 
service connection for the cause of the veteran's death is 
not warranted.  Consequently, the appellant's claim fails 
because of absence of legal merit or lack of entitlement 
under the law, and the claim is denied as a matter of law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of 
letters sent to the claimant in May 2002, August 2003, and 
October 2004.  The 2002 letter-prior to the initial 
adjudication of the claim-and the 2003 letter advised the 
claimant of the information necessary to substantiate a claim 
for service connection for the cause of the veteran's death 
on the merits, and of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 2004 
letter contained this information with respect to new and 
material evidence, and added the notice to provide any 
relevant evidence in her possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
She was specifically told that it was her responsibility to 
support the claims with appropriate evidence.  After this 
letter, a supplemental statement of the case was furnished in 
January 2006, which noted that the appellant had not 
submitted any additional evidence.  See Mayfield v. 
Nicholson, No. 05-7157, slip op. at 8 (Fed. Cir. April 5, 
2006). 

In a recent decision, Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006), the Court stated that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In such cases, the Court in Kent stated that the VCAA 
requires the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  That was done here in the 2004 letter.  
 
No further notice is needed as to any disability rating or 
effective date matters.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Although for DIC, she would not be assigned 
a disability rating, an effective date would be assigned; 
however, since the claim to reopen is being denied, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  VA is not 
required, therefore, to provide this notice.  The RO did, 
however, send the appellant a letter in March 2006 notifying 
her that if compensation was granted, a disability rating and 
an effective date would be assigned.  In the usual course of 
events, VA would readjudicate the pending claim after 
providing such notice.  See Mayfield, supra.  The fact that 
this did not occur in this case, however, is harmless error 
since such notice was not even required for the reasons given 
above.


The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  The appellant has not 
identified any potentially relevant evidence which has not 
been obtained.  Records of the veteran's private treatment 
from 1978 to 1980, during which time hypertension and 
diabetes mellitus were diagnosed, are not relevant to the 
claim of service connection, as they reflect treatment over 
20 years after service.  

Furthermore, with a claim to reopen, VA does not have a duty 
to obtain a medical opinion if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2005).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the appellant of the 
information and evidence needed to substantiate her claim.  
Since no new and material evidence has been submitted in 
conjunction with the recent claim, an opinion is not 
required. 

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, she is not 
prejudiced by the Board entering a decision at this time.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

With respect to the Chapter 35 claim, the provisions of the 
VCAA do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  In the circumstances of this case, there is 
no reasonable possibility that additional efforts to assist 
or notify the appellant in accordance with the VCAA would 
assist her in substantiating her claim.  Therefore, she is 
not prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

The application to reopen a claim for service connection for 
the cause of the veteran's death is denied.

Entitlement to dependent's educational assistance under 38 
U.S.C. Chapter 35 is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


